La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión debemos examinar la facultad del Tribunal de Apelaciones para dejar sin efecto una orden de paralización permanente dictada al amparo de la Ley Or-gánica de la Administración de Reglamentos y Permisos. Aun cuando dichas órdenes son remedios estatutarios, exentos generalmente de la normativa aplicable al injunction tradicional, resolvemos que su vigencia post apelativa debe adjudicarse mediante normas y métodos análogos a los que rigen la paralización de los interdictos en la etapa apelativa.
I
El 24 de junio de 2004, la Administración de Reglamen-tos y Permisos (A.R.Pe.) emitió una Resolución para apro-bar un anteproyecto de construcción y autorizó la prepara-ción de los planos de construcción correspondientes para la remodelación de un edificio cercano al centro comercial Plaza Las Américas. La propietaria del edificio, N & H, S.E./Tienda Sedeco (N & H o recurrida), pretendía estable-cer allí una tienda de muebles y enseres. Apéndice de la Petición de certiorari (Apéndice), págs. 90-92.
Plaza Las Américas, Inc. y Rose Land, S.E. (Plaza-Rose Land o peticionarias) no fueron partes en el referido proce-*639dimiento administrativo ni fueron notificadas de la refe-rida Resolución. Aún así, obtuvieron copia de ella e insta-ron el 13 de julio de 2004 una apelación ante la Junta de Apelaciones sobre Construcciones y Lotificaciones (J.A.C.L. o Junta). Alegaron ser una parte directamente interesada y afectada por la Resolución, pues el proyecto afectaba adversamente sus propiedades cercanas, e impug-naron la determinación de A.R.Pe. con varios plantea-mientos. Solicitaron, entre otras cosas, que la Junta orde-nara a dicha agencia paralizar todo procedimiento ante sí relacionado con la Resolución y a notificar los nombres y las direcciones de quienes fueron parte en el procedimiento administrativo, pues dicha información no surgía de la Re-solución de A.R.Pe. Apéndice, págs. 54-63 y 98-101.
Las susodichas gestiones no frenaron los procedimien-tos ante A.R.Pe. Ésta emitió un permiso el 4 de agosto de 2004 para demoler ciertas estructuras en el predio objeto de la controversia. Al día siguiente, notificó la aprobación de un permiso de construcción certificado, el cual expidió el 26 de agosto de 2004. Apéndice, págs. 102-104.
Así las cosas, Plaza-Rose Land presentaron ante la J.A.C.L. una Moción en Auxilio de Jurisdicción. En ella alegaron que la recurrida había comenzado la construcción y que esto implicaba una actuación sin el debido permiso de A.R.Pe. o con un permiso ilegal. Anunciaron que insta-rían un procedimiento especial en el Tribunal de Primera Instancia al amparo del Art. 28 de la Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975 (Ley de A.R.Pe. o Ley 76), 23 L.P.R.A. see. 72. Apéndice, págs. 64-66.
Las peticionarias, Plaza-Rose Land, instaron la referida acción el 1 de febrero de 2005. Adujeron, inter alia, que la recurrida había iniciado los trabajos de remodelación, cuya ilegalidad le había sido advertida, y que tal conducta vio-laba los Arts. 16 y 17 de la Ley de A.R.Pe., 23 L.P.R.A. sees. 71o y 71p, los reglamentos de planificación y el Regla-*640mentó de Ordenación Territorial de San Juan. El foro de instancia emitió al día siguiente una orden que paralizó provisionalmente el proyecto de la recurrida y señaló una vista para el 28 de febrero de 2005. Mientras tanto, y ha-biéndose emplazado a N & H con copia de la referida or-den, A.R.Pe. expidió el 14 de febrero de 2005 un tercer permiso de construcción con respecto al predio objeto de esta controversia. Apéndice, págs. 46, 67-69, 70-72 y 105.
Celebradas las vistas, el Tribunal de Primera Instancia notificó el 29 de junio de 2005 una sentencia favorable a Plaza-Rose Land. Ordenó que éstas agotaran los remedios administrativos para hacer valer los derechos reclamados y paralizó, mientras tanto, el proyecto de N & H. Apéndice, págs. 73-75 y 37-44.
Inconforme, N & H instó un recurso de apelación, el cual acompañó con una moción en auxilio de jurisdicción ante el Tribunal de Apelaciones el 8 de julio de 2005. Ese mismo día, mas sin contar con la comparecencia de Plaza-Rose Land, el foro apelativo ordenó “la paralización de la ejecución de la Sentencia emitida por el Tribunal de Pri-mera Instancia, en cuanto dispone la paralización de la construcción del proyecto en controversia”. Apéndice, págs. 5-34 y 3-4.
A su vez inconformes, Plaza-Rose Land acudió ante no-sotros oportunamente mediante una Petición de certiorari y una Moción en Auxilio de Jurisdicción. Alegaron que erró el Tribunal de Apelaciones al dejar sin efecto la ejecución de la sentencia dictada en el foro de instancia, ya que “la misma disponía la paralización del proyecto en controver-sia, sin tomar en cuenta que los permisos de construcción se autorizaron en violación al Artículo 31 de la Ley Orgá-nica de la A.R.P.E., lo que surgía claramente de los autos del caso”.(1) Notificamos a la parte recurrida una orden de mostrar causa por la cual no debiéramos “revocar la Reso-*641lución del Tribunal de Apelaciones [y] ordenar así la para-lización de la construcción del proyecto en controversia”. La recurrida compareció en el plazo de veinte días conce-dido, mediante una Oposición a Moción en Auxilio de Jurisdicción. Procedemos, entonces, a resolver.
HH
Nos corresponde determinar si el Tribunal de Apelacio-nes procedió correctamente al suspender los efectos de una orden de paralización emitida al amparo del procedimiento especial establecido en el Art. 28 de la Ley de A.R.Pe., supra (Artículo 28). Comenzamos, pues, con un análisis de las consecuencias del recurso de apelación presentado ante el Tribunal de Apelaciones sobre las órdenes de paraliza-ción emitidas al amparo del referido procedimiento especial.
A. Generalmente, la presentación de un escrito de apelación ante el Tribunal de Apelaciones en un caso civil impide que continúen los procedimientos ulteriores en el Tribunal de Primera Instancia, a menos que el foro apelativo ordene lo contrario a solicitud de parte o motu proprio. Regla 53.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 18 del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-B. Sin embargo, los efectos de una decisión así apelada no quedan en suspenso cuando ésta incluye como remedio una orden de injunction, de mandamus, o de hacer o desistir, salvo que el foro apelativo ordene lo contrario a solicitud de parte o por iniciativa propia. Regla 53.9(d)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 18(B)(1) del Reglamento del Tribunal de Ape-*642¡aciones, 4 L.P.R.A. Ap. XXII-B; Rodríguez Mora v. García Lloréns, 147 D.P.R. 305, 311 (1998).(2)
Ahora bien, el efecto post apelativo de los injunction ha recibido un trato especial en la Regla 57.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(3) Los Comentarios a dicha regla indican que su texto corresponde a los incisos (c) y (g) de la Regla 62 de Procedimiento Civil federal, y a lo resuelto en Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147 (1978) (Peña).(4) Indicamos allí, entre otras cosas, que la suspensión de los efectos de un injunction apelado es una medida discrecional del foro de instancia apelado así como del apelativo.(5) En ambos casos, el *643peticionario debe demostrar: (1) que ha presentado un caso fuerte con probabilidad de prevalecer en los méritos de la apelación; (2) que sufrirá un daño irreparable si no se pa-raliza el injunction; (3) que ningún daño sustancial se cau-sará a las demás partes interesadas, y (4) que la suspen-sión de la sentencia no perjudicará al interés público. Peña, págs. 154-155. Luego expresamos:
En observancia de esta regla y en su función básica de pro-teger el interés de todas las partes, y considerando que la sus-pensión (stay) de la sentencia no se da por razón de derecho y sí en ponderado ejercicio de discreción, el tribunal debe sope-sar el beneficio que la suspensión representa para el perdidoso contra el daño que le irroga a la parte que ha obtenido el injunction. Peña, pág. 155.(6)
Al acoger estos principios, destacamos que el remedio extraordinario de injunction “se caracteriza por su perentoriedad, por su acción dirigida a evitar un daño inminente o a restablecer el régimen de ley conculcado por conducta opresiva, ilegal o violenta del transgresor del or-den jurídico”. Peña, pág. 154. Añadimos que la eficacia del interdicto “descansa en su naturaleza sumaria y en su pronta ejecución ...”. íd., reiterado en Noriega v. Gobernador, 130 D.P.R. 919, 932 (1992), y en Mun. de Loíza v. Sucns. Suárez et al., 154 D.P.R. 333 (2001). Esta caracterización del injunction la hicimos aún tratándose, como se trataba en Peña, de un injunction permanente.
*644Conviene observar que las normas establecidas en Peña con respecto a los efectos post apelativos del injunction, reflejan las normas que aún rigen su concesión. Al determinar si procede otorgar un interdicto permanente, el tribunal debe considerar los criterios siguientes: (1) si el demandante ha prevalecido en un juicio en sus méritos; (2) si el demandante posee algún remedio adecuado en ley; (3) el interés público involucrado, y (4) el balance de equidades. Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355, 383 esc. 11 (2000).(7) No son estos criterios una serie de requisitos absolutos, sino directrices que encausan la discreción del tribunal al determinar si la evidencia justifica el interdicto. Véanse, por ejemplo: Delgado v. Cruz et al., 27 D.P.R. 877, 880 (1919) (“sabido es que la concesión de un injunction no es ex debito justitiae, sino que descansa en la sana discreción del tribunal ...”); D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Universidad Interamericana de Puerto Rico, 1996, pág. 23. Existe cierta simetría entre los principios que regulan la concesión del injunction y los que regulan sus efectos post apelativos.
B. El Artículo 28(8) contiene dos normativas *645distintas. En primer lugar, se faculta al Administrador de A.R.Pe., al Secretario de Justicia y a los vecinos, propieta-*646ríos u ocupantes que hayan sido o podrían ser perjudica-dos, a instar recursos de interdicto, mandamus, nulidad ycualquier otra acción adecuada o remedio disponible en ley para impedir, prohibir, anular, vacar, remover o demo-ler cualquier edificio o uso que fuera construido o mante-nido en violación a la Ley de A.R.Pe. A.R.Pe. v. Rodríguez, 127 D.P.R. 793, 808 (1991).(9)
La segunda parte del Artículo 28 establece y reglamenta detalladamente el procedimiento especial invocado en el caso de marras. Aquí se trata de un mecanismo estatutario, independiente, especial, sumario y limitado. Luán Investment Corp. v. Román, 125 D.P.R. 533, 544 (1990); A.R.Pe. v. Rodríguez, supra. Su propósito es hacer viable, mediante la paralización de usos u obras, la efectividad de las leyes y los reglamentos de planificación cuyo cumplimiento A.R.Pe. está obligada a fiscalizar. A.R.Pe. v. Rivera, 159 D.P.R. 429 (2003); A.R.Pe. v. Rodríguez, supra, págs. 803 y 809. Veamos algunas de las características de este procedimiento.
El procedimiento especial puede invocarse cuando una parte legitimada alega, en petición jurada: (1) que determinada persona está realizando un uso u obra, (2) que dicha conducta viola una ley o un reglamento de planificación y (3) que A.R.Pe. tiene la obligación de velar por el cumplimiento de dicha disposición. A.R.Pe. v. Rivera, supra. Las partes legitimadas son el Administrador de A.R.Pe., el Secretario de Justicia y “los colindantes y vecinos que pudieren ser afectados por la violación y los funcionarios designados por los organismos gubernamentales que insten la acción, así como ingenieros o arquitectos que actúen como proyectistas o inspectores de la obra”. 23 L.P.R.A. see. 72. Invocado el procedimiento especial, el tri*647bunal paralizará provisionalmente la obra o uso, y cumpli-dos los demás requisitos enumerados en el estatuto, deter-minará si ha ocurrido la violación alegada. En tal caso, se ordenará la paralización permanente del uso u obra, sujeta a las formas y condiciones que especifica el Artículo 28.
Téngase presente que el procedimiento especial no desplaza la función administrativa. Se trata de un mecanismo provisional, según expresamos en A.R.Pe. v. Rodríguez, supra, pág. 808 esc. 10:
Con relación al carácter provisional del Art. 28 de la Ley Orgánica de A.R.Pe., supra, cabe también señalar que en nuestro sistema de derecho existen otras leyes cuya natura-leza es de carácter provisional únicamente y donde se requiere de una acción ulterior e independiente para adjudicar final-mente la controversia, sin que por ello se violente la doctrina de cosa juzgada. Véase, de forma ilustrativa, la Ley Núm. 140 de 23 de julio de 1974, conocida como Ley Sobre Controversias y Estados Provisionales de Derecho .... Esta ley sirve de com-plemento y paso anterior al uso de los remedios que se conce-den bajo el Art. 277 del Código de Enjuiciamiento Civil de Puerto Rico, enmendado por la Ley Núm. 22 de 29 de abril de 1974, conocida como Ley sobre Perturbación o Estorbo ....
Al requerirse “una acción ulterior e independiente para adjudicar finalmente la controversia”, el procedimiento especial adviene incapaz de soslayar la función adminis-trativa.
La disponibilidad del procedimiento sumario establecido en el Artículo 28 no está sujeta a las normas de jurisdicción primaria ni al agotamiento de remedios administrativos. En Mun. de Caguas v. AT & T, 154 D.P.R. 401 (2001), consideramos brevemente la relación entre dichas doctrinas y el Artículo 28. Allí los vecinos y el municipio demandantes alegaron que la construcción de una torre por parte de Telecorp Communications, Inc. (TCI), entidad subsidiaria de AT & T, había provocado daños a determinadas residencias, daños que ponían en peligro inminente la vida de los vecinos. Añadieron que TCI dejó de *648notificarles su solicitud de permiso de construcción ante A.R.Pe., y que ésta concedió el permiso ilícitamente y sin notificarles dicha determinación. Solicitaron un injunction preliminar y permanente que paralizara la construcción y ordenara el retorno de cierto terreno a su estado anterior, más la indemnización de aquellos daños y perjuicios que les había causado la construcción.
Los demandados presentaron una moción de desestima-ción debido a que la acción era tardía y académica, no sólo porque la torre se había construido, sino también porque los demandantes no habían agotado los remedios administrativos. Aunque el foro de instancia concedió el injunction preliminar, el antiguo Tribunal de Circuito de Apelaciones desestimó la demanda por no haberse agotado los remedios administrativos. Revocamos al foro apelativo y señalamos que las doctrinas de agotamiento y de juris-dicción primaria eran inaplicables a los hechos del caso. Luego expresamos que existían “otras razones de peso en el caso de autos por las cuales no era menester acudir in-cialmente ante el foro administrativo”. Mun. de Caguas v. AT & T, supra, pág. 415. Entre ellas figuraban la posibili-dad de un daño irreparable y el hecho de que “[l]a propia ley habilitadora de ARPe en su Art. 28 establece el derecho de toda persona a acudir directamente al foro judicial, en preterición del cauce administrativo, en cuanto a reclama-ciones dirigidas a evitar estorbos a la propiedad”. (Cita y énfasis suprimidos.) íd. Dicho artículo, expresamos, “reve-la la intención legislativa de favorecer el foro judicial ante reclamos de ciudadanos para evitar estorbos en su propie-dad o vecindad”. íd., pág. 416.
 Este carácter provisional e independiente del procedimiento especial exige una aclaración con respecto a las órdenes de paralización. Según hemos indicado, tan pronto una parte legitimada invoca adecuadamente el re-ferido procedimiento, debe expedirse una orden de parali-zación provisioñal “hasta tanto se ventil[e] judicialmente *649su derecho”. Art. 28(a) de la Ley de A.R.Pe., supra. Si el tribunal determina que se cumplieron los requisitos proce-sales y que ocurrió la infracción alegada, expedirá una or-den de paralización permanente. Esta distinción entre ór-denes “provisionales” y “permanentes” cumple una útil función terminológica dentro del procedimiento especial. Así, por ejemplo, sólo las órdenes “permanentes” disponen con finalidad de la acción instada, reflejan las determina-ciones de hecho y conclusiones de derecho finales del tribunal, y son “apelables para el tribunal correspondiente de superior jerarquía”. Art. 28(f) y (g) de la Ley de A.R.Pe., 23 L.P.R.A. sec. 72(f) y (g).(10)
No obstante, las órdenes “provisionales” y “permanentes” comparten tres características importantes. Primero, ninguna de ellas puede dejarse sin efecto mediante otro procedimiento especial o mecanismo análogo. Segundo, ambas órdenes obligan a las partes mientras se tramita el correspondiente procedimiento administrativo o judicial ordinario, salvo que un tribunal ordene lo contrario tras un análisis similar al que hoy establecemos para el trámite apelativo (Art. II, Const. E.L.A., L.P.R.A., infra). Tercero, las partes quedan así obligadas sólo hasta que una decisión final, producto del referido procedimiento ordinario, altere el estado provisional de derecho.(11) De este modo, las órdenes emitidas al amparo del procedimiento especial, llámense “provisionales” o “permanentes”, constituyen un remedio con cierta afinidad a los estados provisionales de derecho, los mecanismos de aseguramiento de *650sentencia y los injunction preliminares, sin gozar de la fi-nalidad que caracteriza los injunction permanentes.
Cabe subrayar, además, que las órdenes de paralización emitidas al amparo del procedimiento especial son un remedio estatutario e independiente del injunction tradicional. Este último es un remedio discrecional cuya concesión responde a los principios analíticos resumidos anteriormente. Se trata, además, de un recurso al que pueden oponerse las defensas tradicionales de la equidad anglosajona. Véanse, e.g.: Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 354 (1986); Systema de P.R., Inc. v. Interface Int’l, 123 D.P.R. 379, 387 (1989); Rivé Rivera, op. cit., págs. 76-77. Las órdenes de paralización solicitadas al amparo del procedimiento especial, en cambio, no surgen de la susodicha equidad y han de evaluarse con miras a la letra del Artículo 28 y su jurisprudencia interpretativa. A.R.Pe. v. Rivera, supra; A.R.Pe. v. Rodríguez, supra.(12)
C. Veamos ahora los efectos de una apelación al Tribunal de Apelaciones sobre las órdenes paralizadoras emiti-das al amparo del procedimiento especial que establece el Artículo 28. Sin duda han de aplicarse las Reglas 53.9(d)(1) y 18(B)(1), discutidas anteriormente, en cuanto disponen que la presentación de una apelación no suspende los efec-*651tos de las órdenes de hacer o desistir. Por supuesto, las mismas reglas facultan al tribunal para dejar sin efecto tales órdenes, ya sea a solicitud de parte o a iniciativa propia. Surge entonces la pregunta de cuáles deben ser los criterios que guían la discreción del tribunal en este ámbito.
Resolvemos que la facultad del Tribunal de Apelaciones para suspender los efectos del remedio paralizador del procedimiento especial debe ejercitarse al amparo de normas análogas a las que establecimos en Peña, y que se codificaron en la Regla 57.6 de Procedimiento Civil, supra. Podría sostenerse que el caso aludido no aplica ex propio vigore al procedimiento especial del Artículo 28, pues uno atiende los efectos post apelativos del injunction tradicional y el otro establece un remedio estatutario e independiente. Hemos visto, en particular, que los requisitos del interdicto tradicional son más rigurosos que los requisitos de las órdenes protectoras que autoriza el Artículo 28 en su procedimiento especial, y que las normas del referido caso —sobre los efectos post apelativos de un injunction— son un reflejo de tal rigurosidad.
No empece estas diferencias, los remedios bajo consideración responden a una misma finalidad. Ya indicamos que el injunction se caracteriza, entre otras cosas, por su acción dirigida a “restablecer el régimen de ley conculcado por conducta ... ilegal ... del transgresor del orden jurídico”. Peña, supra, pág. 154. Idéntico propósito anima el procedimiento especial del Artículo 28. En ambos casos, además, la eficacia del remedio “descansa en su naturaleza sumaria y en su pronta ejecución ...”. íd. El historial legislativo del procedimiento especial refleja estas preocupaciones al destacar la necesidad de un mecanismo rápido y económico para lograr la paralización inmediata de obras clandestinas, ya que el esquema anterior, basado en la imposición de multas diarias, había resultado ineficaz. A.R.Pe. v. Rodríguez, supra, pág. 807. De modo que se *652trata de un remedio cuyo propósito es vindicar el régimen jurídico antes de que las circunstancias hagan de tal cum-plimiento una labor demasiado costosa o imposible. Las normas establecidas en Peña están diseñadas, precisa-mente, según vimos, para desempeñar esta función en la etapa apelativa.
En fin, la presentación de una apelación ante el Tribunal de Apelaciones no suspende los efectos de una orden paralizadora emitida al amparo del procedimiento especial que establece el Artículo 28 de la Ley de A.R.Pe., a no ser que disponga lo contrario el Tribunal de Primera Instancia o el Tribunal de Apelaciones, a solicitud de parte o motu proprio, y en conformidad con los criterios de Peña y de la Regla 57.6 de Procedimiento Civil, supra.
r — I i — i HH
Es consecuencia lógica de lo antes expresado que el Tribunal de Apelaciones debe mantener en vigor una orden de paralización emitida al amparo del procedimiento especial del Artículo 28 cuando el peticionario insta una apelación sin probabilidad de prevalecer en los méritos. En el caso de autos, Plaza-Rose Land indica en su único señalamiento de error que incidió el foro a quo al paralizar la ejecución de la sentencia dictada por el tribunal de instancia, ya que “la misma disponía la paralización del proyecto en controversia, sin tomar en cuenta que los permisos de construcción se autorizaron en violación al Artículo 31 de la Ley Orgánica de la A.R.Pe, lo que surgía claramente de los autos del caso”. Petición de certiorari, págs. 8-9. Para determinar si, en efecto, la recurrida tenía suficiente probabilidad de prevalecer en los méritos, nos incumbe destacar varios principios del ordenamiento jurídico en materia de planificación.
A. Recordemos, en primer lugar, que toda obra o uso en el Estado Libre Asociado debe ser lícito y *653autorizado. El Art. 17 de la Ley de A.R.Pe. dispone al res-pecto:
A partir de la vigencia de esta ley y de la vigencia de la reglamentación administrativa dispuesta por la Administra-ción para la tramitación de permisos, no se construirá, recons-truirá, alterará, demolerá ni trasladará edificio alguno en Puerto Rico, ni se instalarán facilidades, ni se subdividirá, desarrollará, urbanizará terreno alguno, a menos que dicha obra sea previamente aprobada y autorizada por la Administración. 23 L.P.R.A. sec. 71p.(13)
El Art. 16 de esta ley establece una prohibición análoga con respecto al uso de terrenos y edificios, cuya parte rele-vante dispone:
A partir de la vigencia de los reglamentos que para desarro-llo y uso de terrenos, así como para la construcción y uso de edificios, hayan sido adoptados, o que se adopten, conforme a ley, no podrá usarse ningún terreno o edificio, ni ninguna parte de éstos, a menos que el uso sea de conformidad con dichos reglamentos y de acuerdo con el permiso que se conceda por la Administración o por un municipio autónomo autori-zado, según se disponga en dichos reglamentos, en este Capí-tulo o en cualquier otra ley aplicable, o para el mismo fin para el cual se usaban y hasta donde se usaban cuando entraron en vigor dichos reglamentos. 23 L.P.R.A. sec. 71o.(14)
Las disposiciones citadas establecen dos requisitos independientes, a saber: que el uso u obra sea lícito, y que se ejecute con el debido permiso. Por un lado, expresamos en E.L.A. v. Rivera, 88 D.P.R. 196, 199 (1963), que cierta edificación “se hizo en violación de un Reglamento, aun cuando fuera autorizada por un funcionario de la propia Junta [de Planificación]. Siendo en violación de la ley procede su corrección”. Véase, también, Del Rey v. J.A.C.L., 107 D.P.R. 348 (1978). La diligencia y buena fe de quien ejecuta un uso u obra contrario a derecho es un factor re-*654levante a la hora de precisar el debido proceso de ley(15) y confeccionar el remedio apropiado(16) sin alterar su ilicitud.
Por otro lado, las obras y los usos deben realizarse con un permiso adecuado y válido. El requisito de obtener un permiso adecuado consta claramente en las disposiciones citadas de la Ley 76, donde se establece que todo uso u obra precisa la obtención del permiso correspondiente. El requisito de obtener un permiso válido emana de los prin-cipios básicos del derecho administrativo. En particular, A.R.Pe. no está exenta del principio de que todo acto admi-nistrativo ha de ser cónsono con las facultades delegadas y con los procedimientos establecidos mediante ley o reglamento. Véanse, a modo de ejemplo: Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998); Caribe Comms., Inc. v. P.R.T.C., 157 D.P.R. 203 (2002); Mun. de San Juan v. Bosque Real, S.E., 158 D.P.R. 743 (2003). Por ende, un permiso de uso o de construcción cuya emisión excedió las facultades de A.R.Pe., o incumplió las normas procesales aplicables, es inválido e incapaz de conferir la autorización que exigen los Arts. 16 y 17 de la Ley 76, supra.
B. La plena validez de los permisos que concede A.R.Pe. está sujeta a ciertas condiciones que debemos reiterar. El Art. 31 de la Ley 76 (23 L.P.R.A. sec. 72c) establece un plazo de treinta días para instar una apelación ante la J.A.C.L. Luego dispone:
Una vez radicado un escrito de apelación ante la Junta de Apelaciones y notificado el mismo por el apelante, el orga-nismo o funcionario de cuya actuación se apela, suspenderá todos los procedimientos ante sí, relativos a la actuación, de-*655terminación o resolución de la cual se apela. 23 L.P.R.A. see. 72c(a).
En Fuertes, Guillermety v. A.R.Pe., 130 D.P.R. 971 (1992), caracterizamos como ultra vires la expedición de un permiso antes de transcurrir los treinta días disponibles para apelar la resolución de A.R.Pe. que lo autorizaba. Ex-presamos al respecto:
Daubón argumenta que el Permiso de Uso que se le expidió el 4 de enero de 1990 ... no podía revocársele sin una vista previa debido a que constituía un derecho de propiedad .... Aquí, los Permisos de Construcción y de Uso fueron expedidos ultra vires desde un principio, en violación al Art. 31 [de la Ley 76]. La ley dispone que una vez iniciada una apelación ante la Junta, los procedimientos ante A.R.Pe. quedan paralizados. A.R.Pe. emitió erróneamente el Permiso de Construcción el 23 de septiembre de 1988, antes de que transcurrieran los treinta (30) días para apelar su resolución. Fuertes apeló en tiempo. La decisión de A.R.Pe. nunca advino final y firme.
Fuertes diligentemente impugnó el Permiso de Construcción el 9 de diciembre de 1988. A.R.Pe. incluyó, como controversia a dilucidarse ante la Junta, su validez. Daubón tuvo conoci-miento de la apelación y sus fundamentos. No fue sorprendido en su buena fe. No puede ahora alegar haber adquirido en el permiso un derecho de propiedad. (Énfasis en el original y cita omitida.) Fuertes, Guillermety v. A.R.Pe., supra, págs. 981—982.(17)
Por supuesto, las normas que acabamos de repasar con respecto a la revisión de la J.A.C.L. aplican sólo cuando ésta posee jurisdicción. Dicha facultad jurisdiccional precisa límites, algunos de los cuales hemos identificado en otras ocasiones. Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692 (1975); Flamboyán Gardens v. Junta *656de Planificación, 103 D.P.R. 884 (1975); Vázquez v. A.R.P.E., 128 D.P.R. 513 (1991); Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993); Maymí v. Gob. Mun. Aut. Ponce, 151 D.P.R. 689 (2000). Aún así, es preciso recordar la norma general de que todo foro judicial y cuasijudicial está llamado a dirimir, en primera instancia, cualquier planteamiento sobre su propia jurisdicción. Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992). Re-sulta evidente, entonces, que el efecto del citado Art. 31 bajo consideración no puede evitarse con un mero plantea-miento de que la J.A.C.L. carece o podría carecer de juris-dicción para atender la apelación instada oportunamente.
IV
En el caso de epígrafe, la recurrida no ha demostrado en su comparencia ante nosotros, y no demostró en su escrito ante el Tribunal de Apelaciones, que tuviese un caso cuya probabilidad de prevalecer en los méritos justifique la sus-pensión de la orden de paralización emitida por el Tribunal de Primera Instancia. Veamos.
Las peticionarias invocaron el Artículo 28 ante el Tribunal de Primera Instancia para detener una obra que se llevaba a cabo al amparo de un permiso emitido por A.R.Pe. con posterioridad a la apelación que instaron las propias peticionarias ante la J.A.C.L. Sostiene la recu-rrida, en síntesis, que no procede paralizar su obra por tener ellos la debida autorización y porque se ha invocado indebidamente el Artículo 28.
Arguye N & H que tiene permisos de uso y de construc-ción capaces de autorizar su obra, ya que fueron emitidos por A.R.Pe. Indica, además, que existe una interrogante con respecto a si la J.A.C.L. tiene jurisdicción para atender la apelación de las peticionarias. Oposición a moción en auxilio de jurisdicción (Oposición), págs. 8 y 2. Hemos visto, sin embargo, que A.R.Pe. procede ultra vires al emi-*657tir un permiso cuya resolución correspondiente ha sido apelada oportunamente ante la J.A.C.L., norma que surge claramente del Art. 31 de la Ley 76, supra, y de Fuertes, Guillermety v. A.R.Pe., supra. Así, también, la facultad de todo foro cuasijudicial para dirimir su propia jurisdicción no admite serias dudas con respecto a que el mero plantea-miento de un problema jurisdiccional resulta incapaz de revestir con matices de legitimidad una actuación ultra vires. Por ende, los permisos de N & H carecían a todas luces de validez y su obra era contraria a derecho.
No empece la ilicitud de su obra, N & H plantea que Plaza-Rose Land han invocado indebidamente el procedi-miento especial establecido en el Artículo 28, ya que care-cen de legitimación para valerse de éste y no han agotado los remedios administrativos. Por un lado, el procedi-miento especial requiere que Plaza-Rose Land sean “colin-dantes [o] vecinos que pudieren ser afectados por la violación”. Aun cuando el Tribunal de Primera Instancia no hizo determinaciones de hecho dirigidas a establecer que las peticionarias cumplen dicho requisito, difícilmente se puede sostener lo aseverado por la recurrida, de que “en el presente caso, no existe ni una sola alegación sobre grado de afectación alguno de los demandantes”. Apéndice, págs. 38-39; Oposición, pág. 5. Las peticionarias declararon en su petición jurada que eran propietarias de inmuebles co-lindantes y cercanos al inmueble de la recurrida, y que habían sido directamente afectadas por las determinacio-nes de A.R.Pe. En su Escrito de Apelación ante la Junta —documento que forma parte del expediente en el tribunal de instancia— las peticionarias alegaron que la remodela-ción crearía problemas de congestión vehicular, falta de es-tacionamientos, acceso ineficiente al centro comercial Plaza las Américas a través de una de sus entradas y una seguridad inadecuada para quienes por allí transitan. La prueba documental sugiere que los predios de las peticio-narias colindan o están ubicadas cerca del terreno en *658controversia. Apéndice, págs. 45, 54, 84 y 76. Tales pruebas y alegaciones, en el contexto de un procedimiento sumario, bastan para establecer que al menos una de las peticiona-rias es vecina o colindante que pudiera ser afectada por el proyecto ilícito.
Por otro lado, las peticionarias no estaban obligadas a agotar los remedios administrativos antes de invocar el Ar-tículo 28. Somos conscientes de que fueron ellas quienes iniciaron dicho proceso y de que la J.A.C.L. estaba facul-tada para paralizar el proyecto. Sin embargo, nuestras ex-presiones previas con respecto al carácter sumario e inde-pendiente del Artículo 28 indicaban que no era necesario agotar los remedios administrativos en las circunstancias de este litigio. Mun. de Caguas v. AT & T, supra. Las peti-cionarias tenían a su disposición el Artículo 28, no para sustituir el juicio administrativo —como sugiere la recu-rrida en su Oposición— sino para hacer efectivas las leyes y los reglamentos de planificación cuya fiscalización A.R.Pe. tiene a su cargo.
En fin, una apreciación de los hechos en este caso, con miras al derecho vigente cuando el Tribunal de Apelacio-nes emitió su orden de paralización, nos convence de que la recurrida tenía pocas posibilidades de prevalecer en los méritos. Sumada a esta circunstancia la ausencia de prueba dirigida a demostrar que la paralización de la obra ocasionará daños irreparables a la recurrida, que no oca-sionará daños sustanciales a las peticionarias y que no per-judicará el interés público, forzoso es concluir que incidió el foro a quo al suspender los efectos de la sentencia apelada.
V
Por los fundamentos antes expresados, se revoca la re-solución del Tribunal de Apelaciones en cuanto ordenó la paralización de la ejecución de la sentencia emitida por el Tribunal de Primera Instancia, que paralizó la construe-*659ción del proyecto en controversia. Habida cuenta que el único planteamiento ante el Tribunal de Apelaciones era precisamente la validez de la orden de paralización emi-tida, a la luz de lo resuelto procede que continúen los pro-cedimientos ante la J.A.C.L. acorde con lo aquí expresado.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Presidente Señor Hernández Den-ton se inhibió. El Juez Asociado Señor Rebollo López no intervino.

(1) El único señalamiento de error de la Petición de certiorari, págs. 8-9, dis-pone:
*641“Erró el TA al emitir una Resolución ordenando la paralización de la ejecución de la sentencia emitida por el TPI, por cuanto la misma disponía la paralización del proyecto en controversia, sin tomar en cuenta que los permisos de construcción se autorizaron en violación al Artículo 31 de la Ley Orgánica de la A.R.Pe., lo que surgía claramente de los autos del caso.”


(2) En lo pertinente, la referida Regla 53.9(d)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“(d) No se suspenderán los efectos de una decisión apelada o recurrida, salvo una orden en contrario expedida por iniciativa propia o a solicitud de parte por el tribunal de apelación, que incluya cualquiera de los remedios siguientes:
“(1) Una orden de injunction, de mandamus o de hacer o desistir.”
La referida Regla 18(B)(1) del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-B, dispone, en lo pertinente:
“No se suspenderán los efectos de una decisión apelada, salvo una orden en contrarío expedida por el Tribunal de Apelaciones, por iniciativa propia o a solicitud de parte, cuando ésta incluya cualesquiera de los remedios siguientes:
“(1) Una orden de [injunction], de mandamus o de hacer o desistir ....”


(3) La Regla 57.6 de Procedimiento Civil dispone:
“(a) Cuando se apele o recurra de una sentencia o resolución, concediendo, de-jando sin efecto o denegando un injunction, el tribunal apelado podrá discrecional-mente suspender, modificar, restituir o conceder un injunction mientras se dilucida el recurso interpuesto bajo aquellos términos relativos a fianza y demás que estime adecuados para proteger los derechos de la parte contraria.
“(b) Lo dispuesto en esta regla no restringe la facultad del tribunal de apelación o de uno de sus jueces para paralizar los procedimientos mientras se dilucida el recurso interpuesto o para suspender, modificar, restituir o conceder un injunction mientras esté pendiente la apelación o certiorari, o para dictar cusdquier orden ade-cuada para preservar el status quo o la efectividad de la sentencia que habrá de emitirse en su día.” 32 L.P.R.A. Ap. III.


(4) Véanse, además: Rodríguez Mora v. García Lloréns, 147 D.P.R. 305 (1998); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, págs. 902-905 y 1067-1070; D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Universidad Interamericana de Puerto Rico, 1996, págs. 77-80.


(5) En Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147,154 (1978) (Peña), reconocimos que el foro de instancia típicamente está en una mejor posición que el apelativo para dirimir la suspensión o no del interdicto apelado. Véase, también, Rodríguez Mora v. García Lloréns, supra, pág. 312.


(6) En el párrafo citado añadimos que si el tribunal “decide detener la ejecución mientras pende la apelación o revisión deberá requerir fianza supersedeas e imponer aquellas condiciones y salvaguardas que sin oprimir a una parte tampoco diluyan en laxitud el derecho de su adversario”. Peña, pág. 155. Véase, también, Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 754, 765-766 (1986), voto particular del Juez Presidente Señor Pons Núñez. Pero la Regla 57.6 de Procedimiento Civil, supra, redactada después de nuestra decisión en Peña, sugiere que la imposición de fianza y otras condiciones descansa en la discreción del tribunal. Tal es la norma bajo los incisos (c) y (g) de la Regla 62 de Procedimiento Civil federal. Véase 11 Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Secs. 2904 y 2908 (1995). La Resolución del foro a quo en el caso de marras no impuso tales medidas. Sin embargo, habida cuenta del resultado al que llegamos en la parte IV de la presente opinión, no es ésta la ocasión para examinar el ejercicio de discreción judicial en este ámbito.


(7) Los criterios correspondientes al injunction preliminar son los siguientes: (1) la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction; (2) su irreparabilidad o la existencia de un remedio ade-cuado en ley; (3) la probabilidad de que la parte promovente prevalezca eventual-mente al resolverse el litigio en su fondo; (4) la probabilidad de que la causa se torne académica, de no concederse el injunction, y sobre todo, (5) el posible impacto sobre el interés público del remedio que se solicita. Mun. de Loíza v. Sucns. Suárez et al., 154 D.P.R. 333 (2001). Véanse, además: Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355, 732 (2000); Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975).


(8) El Art. 28 de la Ley Orgánica de la Administración de Reglamentos y Permi-sos, Ley Núm. 76 de 24 de junio de 1975 (Ley de A.R.Pe. o Ley 76), 23 L.P.R.A. see. 72, dispone, en lo pertinente:
“El Administrador o el Secretario de Justicia en los casos en los que así se solicite a nombre del Pueblo de Puerto Rico, o de cualquier propietario u ocupante de una propiedad vecina, que resultare o pudiera resultar especialmente peijudicado por cualesquiera de dichas violaciones, además, de los otros remedios provistos por ley, podrá entablar recurso de interdicto, mandamus, nulidad o cualquier otra acción adecuada para impedir, prohibir, anular, vacar, remover o demoler cualquier edificio *645construido, o cualquier edificio o uso, hechos o mantenidos en violación de este Ca-pítulo o de cualesquiera reglamentos adoptados conforme a la ley y cuya estructura-ción le haya sido encomendada a la Administración.
“Esta autorización no priva a cualquier persona a incoar el procedimiento ade-cuado en ley para evitar infracciones a este Capítulo y a todos los reglamentos rela-cionados con la misma, para evitar cualquier estorbo (nuisance) o adyacente, o en la vecindad, de la propiedad o vivienda de la persona afectada. A estos fines, se provee el siguiente procedimiento especial:
“(a) Cuando, por persona o autoridad con derecho a ello, se presente petición jurada ante un juez del Tribunal de Primera Instancia de Puerto Rico identificando un edificio o casa, rótulo o anuncio, alegando que el mismo está siendo construido, instalado, er[i]gido, exhibido, mantenido, ampliado, reparado, trasladado, alterado, reconstruido, o usado, o demolido, en violación de este Capítulo o de los reglamentos, mapas o planos aplicables especificando los actos constitutivos de dicha violación e identificando la persona o personas que estén cometiendo la violación en cuestión, el tribunal expedirá una orden provisional dirigida a dichas personas requiriéndoles para que paralicen inmediatamente, bajo apercibimiento de desacato la obra, uso o instalación a que la petición se refiere, hasta tanto se ventila judicialmente su derecho.
“(b) En la orden provisional se fijará la fecha de la vista que deberá celebrarse dentro de los diez (10) días siguientes a la radicación de la petición y se advertirá al querellado que en dicha vista podrá él comparecer, personalmente o por abogado, a confrontarse con las imputaciones que se le hacen, pudiendo dictarse la orden per-manente si dejare él de comparecer.
“(c) Tendrán derecho a presentar la petición los colindantes y vecinos que pu-dieren ser afectados por la violación y los funcionarios designados por los organismos gubernamentales que insten la acción, así como ingenieros o arquitectos que actúen como proyectistas o inspectores de la obra.
“(f) La resolución será emitida por el tribunal dentro de los diez (10) días si-guientes a la celebración de la vista y podrá ordenar la paralización permanente de los actos alegados en la petición o dejar definitivamente sin efecto la orden provisional. Toda resolución será escrita y contendrá una exposición de las alegacio-nes principales de la petición y de la prueba producida por ambas partes, una refe-rencia al mapa, plano o ley alegadamente infringidla], o una transcripción de la disposición reglamentaria aplicable y una exposición de lo que hubiese demostrado la inspección ocular.
“(g) Las resoluciones y órdenes serán apelables para el tribunal correspon-diente de superior jerarquía. En tales apelaciones, y en lo aquí no provisto, regirán los términos y procedimientos que rigen las apelaciones en las acciones ordinarias, pero el récord lo constituirá el expediente original, que deberá ser elevado al tribunal de apelación. En caso de que la apelación se funde en apreciación de prueba y así se haga constar en el escrito de apelación, podrá elevarse la transcripción de la evidencia. En todos los demás casos, se considerarán como finales, a los efectos de la apelación, las adjudicaciones de hecho contenidas en la resolución.
“(j) Toda persona que viole los términos de una orden provisional o permanente recaída bajo este procedimiento especial incurrirá en desacato y será castigada por el tribunal que expidió la orden con multa no menor de cien dólares ($100) ni mayor de quinientos dólares ($500) o reclusión por un término no menor de diez (10) días ni mayor de seis (6) meses.”


(9) Nuestras expresiones en el caso citado tuvieron el efecto de combinar los dos primeros párrafos del citado Art. 28 en una sola norma, a la cual hemos dado expresión.


(10) Aunque el referido inciso dispone que “las resoluciones y órdenes” serán apelables, una interpretación integradora del estatuto revela que las órdenes de paralización provisional no son apelables. Añadimos que tampoco son revisables me-diante el recurso de certiorari, ya que ello desvirtuaría el carácter sumario del pro-cedimiento especial. Art. 28(g) de la Ley 76, supra.


(11) Adoptamos las dos primeras normas en virtud de una analogía con los Arts. 3, 5 y 6 de la Ley sobre Controversias y Estados Provisionales de Derecho, Ley Núm. 140 de 23 de julio de 1974 (32 L.P.R.A. secs. 2873(d), 2875 y 2876). Véase Marín v. Serrano Agosto, 116 D.P.R. 603 (1985). La tercera norma se deriva del carácter provisional del procedimiento especial.


(12) En A.R.Pe. v. Rivera, 159 D.P.R. 429, 444-445 (2003), expresamos:
“Cuando se trate de una petición de injunction autorizado expresamente por dicho estatuto, es importante aclarar que éste no surge de la jurisdicción de equidad de la corte, en virtud del cual el tribunal ordena a una persona bajo apercibimiento de desacato que realice o deje de realizar un acto que infrinja o perjudique el derecho de otro. En esto se diferencia del injunction clásico u ordinario. Tampoco se requiere alegación ni prueba de daños irreparables, y sólo la determinación de que el deman-dado ha violado las disposiciones de la ley. Pueblo v. A. Roig, Sucrs., 63 D.P.R. 18, 38-39 (1944). Véase, además, D. Rivé Rivera, Recursos Extraordinarios, 2da ed., Programa de Educación Jurídica Continua de la Universidad Interamericana de Puerto Rico, págs. 19-20.
“En fin, el Art. 28 de la Ley Núm. 76, supra, provee el mecanismo de injunction para hacer cumplir las leyes y los reglamentos de planificación. De este modo, al interponerse una petición de injunction al amparo del referido artículo, éste deberá evaluarse según los criterios establecidos en dicho estatuto.”


(13) Véase, además, el Reglamento para la Certificación de Obras y Permisos, Reglamento de Planificación Núm. 12 de 29 de junio de 2002.


(14) Véase, además, Reglamento de Zonificación (Reglamento de Planificación Núm. 4 de 5 de noviembre de 2000).


(15) Fuertes, Guillermety v. A.R.Pe., 130 D.P.R. 971 (1992). En este caso indica-mos tácitamente que un permiso adquirido de buena fe podría constituir un interés propietario. Véase la discusión de este caso, infra.


(16) Véanse, e.g.: Mun. de San Juan v. Bosque Real, S.E., 158 D.P.R. 743 (2003); Del Rey v. J.A.C.L., supra. Por ejemplo, en Del Rey v. J.A.C.L., supra, resolvimos que “vistas las conclusiones de hecho de la propia Sala sentenciadora ... y tratándose de un procedimiento fundamentalmente equitativo el que invoca la demandante, la sen-tencia debe ser modificada en el sentido de que el costo de la reducción en exceso de la altura de 1 metro y hasta 6 pies, no debe ser con cargo a la demandada”.


(17) Las peticionarias, Plaza Las Américas, Inc. y Rose Land, S.E., sostienen que lo resuelto en Fuertes, Guillermety v. A.R.Pe., supra, amplía la letra del Art. 31 de la Ley de A.R.Pe., 23 L.P.R.A. sec. 72c. Éste dispone que A.R.Pe. suspenderá los proce-dimientos ante sí al presentarse y notificarse una apelación ante la J.A.C.L. Las peticionarias añaden que, según este caso, no se debe expedir un permiso de cons-trucción antes de transcurrir el plazo de treinta días para apelar la resolución co-rrespondiente a la Junta de Apelaciones sobre Construcciones y Lotificaciones. Peti-ción de certiorari, págs. 2 y Í0. La controversia de autos no exige una expresión nuestra sobre este particular.